Citation Nr: 1629834	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  10-27 936 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder.

2. Entitlement to service connection for residuals of a pelvic injury.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1964 to August 1966, and unverified Reserve service.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2011, the Veteran testified via videoconference before a Veterans Law Judge, who is no longer employed by the Board.  A transcript is on file.

In March 2012, the Board remanded the claim for additional development. The claim returned to the Board in January 2014, where it was remanded for a new hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. §§ 19.3, 20.707, 20.717 (2015).

In May 2016, the appellant testified at another videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record. 
 
This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 

The issue of entitlement to service connection for separation of the pelvis at the pubic ligament, residuals, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

An acquired psychiatric disorder, to include depressive disorder, was not caused by an event, disease, or injury during active service and is otherwise etiologically unrelated to active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include depressive disorder, have not been met. 38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application. In May 2008, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain. 

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Pursuant to the Board's March 2012 remand, the AOJ provided the Veteran with a VA examination and opinion which were responsive to the questions asked of the examiner, and issued a supplemental statement of the case in September 2013. Pursuant to the Board's January 2014 remand, the Veteran was provided a new videoconference hearing in May 2016. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's prior remands. Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned Veterans Law Judge, and a prior Veterans Law Judge.  The Board hearing focused on the elements necessary to substantiate his increased ratings claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2015).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Disorders diagnosed after discharge will still be service-connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). In the absence of proof of a present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). A layperson is generally not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183, 186 (1997). See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.



Analysis

The Veteran contends that his current psychiatric disorder, to include depressive disorder, is linked to an incident in service when he injured his back in a motor vehicle accident in May 1965, which ultimately caused him to miss his father's funeral.

The Veteran's service treatment records do not contain any reports of depression or mental health problems. 

The Veteran has been diagnosed with a depressive disorder and has received some VA treatment for this disorder, to include medication and therapy.

The Veteran was afforded a VA examination for mental health disorders in August 2013. After reviewing the claims file, the examiner diagnosed the Veteran with depressive disorder (not otherwise specified) and assigned him a Global Assessment of Functioning (GAF) score of 62. The examiner noted that the Veteran was first treated for depression in 2009 after he was diagnosed with prostate cancer. The Veteran was treated again in September 2011 and diagnosed with depression and history of cocaine abuse. He was restarted on medication, but the Veteran had no further treatment and is not taking any psychotropic medications. The Veteran stated that he sometimes still thinks about the death of his father and was upset that he was unable to pay his last respects to him because he was hospitalized for his motor vehicle injury. The examiner determined that the Veteran's depressive disorder (not otherwise specified) is less likely as not incurred in service, or otherwise related to service. The examiner reasoned that the Veteran did not seek treatment for mental health problems until 43 years after service, and when he did seek treatment, it was after his diagnosis of prostate cancer. The examiner also noted that the Veteran's depressive disorder appears to be mild in severity, did not require continuous use of medications, and is due to a number of factors including medical concerns.

During testimony before the Board in May 2016, the Veteran reported that while he was recuperating from his in service motor vehicle accident, he was informed that his father had passed away and that he was unable to attend the funeral. He asserted that his current depression is related to the injuries he incurred at the time of his in service motor vehicle accident and the fact that he was unable to pay his father his last respects.  

The Board acknowledges the Veteran's assertions that he has an acquired psychiatric disorder, to include depressive disorder, due to his active service. While he is competent to testify as to his perceived symptoms, see Layno v. Brown, 6 Vet. App. 465 (1994), he is not competent to render a nexus opinion which linked a complex psychiatric condition to active service, as this requires specialized medical expertise. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Additionally, his statements that he has experienced depression since service conflict with the medical evidence of record, particularly VA treatment records which show that his initial mental health treatment occurred in 2009, nearly 43 years after service discharge and partially attributed to drug abuse. Therefore, the Veteran's statements regarding onset during service and continuance of psychiatric symptoms to the present are afforded less probative value. See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record). 

The most probative evidence of record, the August 2013 VA examination report, shows that the Veteran does indeed have a psychiatric disorder, diagnosed as a depressive disorder (not otherwise specified). However, the examiner found that it was mild, did not require continuous use of medications, was unrelated to the Veteran's active service, and instead attributable to other factors including medical concerns. Significantly, there is no other competent evidence of record of an acquired psychiatric disorder, to include depressive disorder, related to the Veteran's active service. 

Given the above, the Board finds that the preponderance of the evidence weighs against the Veteran's claim that he has an acquired psychiatric disorder as a result of his active service. There is no reasonable doubt to be resolved, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, is denied.


REMAND

With respect to the issue of entitlement to service connection for residuals of a pelvic injury, to include ligament damage, the Board finds that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Remand is also required to obtain addendum reports.

The Veteran's service treatment records reveal that he was involved in a motor vehicle accident in May 1965, which among other injuries, resulted in a separation of the pelvis at the pubic ligament. 

The Veteran's post-service VA treatment records show complaints of and treatment for various conditions such as chronic hip and back pain.

The Veteran was afforded a VA examination in April 2010. The Veteran reported pain in his low back and pelvis and that he was prescribed pain medication. After reviewing a pelvic X-ray, the examiner remarked that there is: 

no acute fracture or opaque foreign body. In this projection is [an] old fracture of the left inferior pubic ramus and adjacent symphysis. There may be cysts fusion of the symphysis pubis. Remainder pelvic bony structures and hips are unremarkable. Impression: no acute process. Old fractures left pubis with apparent fusion of the symphysis pubis. 

The examiner then determined that there were no objective findings to support a current diagnosis of pelvic ligament separation and there were no residual findings noted from the Veteran's original pelvic ligament separation resulting from his April 1965 motor vehicle accident. 

Pursuant to the Board's remand, the Veteran was afforded additional VA examinations in August 2013 for back and thigh conditions. 

After reviewing the Veteran's claims file, the examiner noted that the Veteran's service treatment records were silent as to any back condition and that the Veteran was initially diagnosed with lumbar arthritis (degenerative joint disease) in March 2004. The Veteran reported that his back pain began approximately 10 years ago, which he attributed to arthritis related to his in service motor vehicle accident and separation of his pelvis at the pubic ligament. The Veteran complained of intermittent lower back pain and stated that there were no specific triggers for this pain. He also stated that he rides his bicycle daily for 5 miles. The examiner determined that the Veteran's back condition was not incurred in service, and is not otherwise related to service, to include the April 1965 motor vehicle accident and resultant separation of the pelvis at the pubic ligament. The examiner explained that the Veteran's back condition was not diagnosed until March 2004, nearly 38 years after service. The examiner reasoned that the Veteran's back condition was more likely age related and aggravated by his high body mass index.

The same examiner also noted that other than the Veteran's April 1965 motor vehicle accident and subsequent hospitalization, the Veteran's service treatment records were silent as to any bilateral hip condition. The Veteran reported that his hip pain began approximately 10 to 12 years ago, which he attributed to his in service pelvic ligament separation as well as "arthritis in [his] left hip." The examiner remarked that the Veteran was vague and had difficulty reporting his symptoms, including the exact nature and location of his hip condition. Diagnostic testing from a new bilateral hip X-ray revealed "normal bilateral hip series." Ultimately, the examiner determined that there was insufficient evidence to warrant or confirm a diagnosis of an acute or chronic bilateral hip condition. The examiner also remarked that the Veteran's "old fracture of the left inferior pubic ramus and adjacent with cysts fusion of the symphysis pubis" noted on the April 2010 pelvic X-ray is not a disability related to the hips. Instead, it is a disability "related to the pelvic bony structure." No further etiological basis or reasoning was provided and no etiology opinion was set forth.  It is unclear whether the fracture residuals may be the result of the in-service injury, further investigation of that matter is indicated.

The Board also acknowledges VA treatment records that appear to show a pelvic disability. Specifically, a December 2014 record states that the Veteran's "pubic symphysis appears ankylosed, possibly posttraumatic in nature. No fracture nor dislocation, is evident." Additionally, a June 2015 record notes arthritic changes throughout the Veteran's spine "with evidence of old trauma at the symphysis pubis." 

During his May 2016 hearing, the Veteran reiterated that he suffers from pain associated with his pelvic condition, including pain in his back when walking and difficulty getting out of bed. 

It remains unclear to the Board if the abnormalities found on the Veteran's X-ray examination in April 2010, as well as subsequent findings in December 2014 and June 2015, represent a residual disability, and if any current back, hip, and/or pelvis disability found present is related to the Veteran's in service separation of the pelvis at the pubic ligament. In light of the above, the Board finds that clarifying opinions for the Veteran's back, hip, and/or pelvic disabilities are appropriate. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (a medical opinion that is not fully articulated is not probative). When the VA "undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, [it] must provide an adequate one." Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). A medical opinion will be considered adequate when it is based upon consideration of the Veteran's prior medical history and examinations and provides a sufficiently detailed description of the disability so that the Board's "evaluation of the claimed disability will be a fully informed one." Id. (internal quotation marks omitted); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

Accordingly, the case is REMANDED for the following action:

1. Obtain a clarifying medical opinion from an appropriate clinician to determine the etiology of any back, hip, and/or pelvic disability found present. If the clinician concludes that a new examination is required, one should be provided. The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. An explanation for all opinions expressed must be provided.

The examiner must offer all diagnoses related to the back, hips, and/or pelvis, and opine as to whether it is at least as likely as not (at least a 50 percent probability) that any back, hip, and/or pelvic disability was incurred in service, or is otherwise related to service, specifically to include the Veteran's in service motor vehicle accident and resultant separation of the pelvis at the pubic ligament. If no disability is found, that should be set out, and it should be indicated if earlier diagnoses were in error, were acute and resolved, or whatever other explanation is appropriate for those earlier findings.  Specifically, it should be determined whether there is evidence of an old fracture of the pelvis, with residuals, whether the residuals are disabling or not.  It should be determined if any residuals of a fracture identified are as likely as not the type expected to have happened secondary to an accidence such as experienced by the Veteran.  If there are no indicia of a fracture, or it does not appear to be secondary to trauma, that should be set out with appropriate explanation.

The examiner must specifically comment upon the Veteran's April 2010 X-ray findings demonstrating adjacent symphysis and possible cysts fusion of the pubic symphysis, as well the December 2014 and June 2015 findings, which appear to show evidence of a posttraumatic injury of the pubic symphysis and  
opine as to whether such represents a current disability.  

An explanation for any opinions expressed must be provided, and if the requested information cannot be provided without resort to speculation, the examiner should so state and explain why.

2. The AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures.  

3. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


